DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 28, 2020.  Claims 1-12 and 14-20 are pending in this case.  Claims 16-20 were previously withdrawn.  Claims 13 is currently canceled.  Claims 1-7, 9-12, and 14 are currently amended.  Accordingly, claims 1-12 and 14-15 are under examination in this case.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 28, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 2-5, 9-10, and 15, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 2-5, 9-10, and 15, as currently amended, has been withdrawn. 
Applicant’s arguments, see Remarks, filed December 28, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, rejection of claim 1, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1, as currently amended, has been withdrawn.
Applicant’s further arguments with respect to claims 1-12 and 14-15, as currently mended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-12, and 14-15 are rejected 35 U.S.C. 103 as being unpatentable over Chastain et al (US 2015/0100788) in view of Bau et al (US 2016/0259432) and Paulin et al (US 2018/0075444) and further in view of Marcovecchio et al (US 2013/0160134) and in view of Mascavage (US 2004/0139008).
Regarding claim 1 –
Chastain discloses a method of delivering a token from a first device to a second device, the method comprising:
receiving, at the first device the token from an authority, the token containing a payload (par 30);
sending a copy of the token from the first device to the second device (par 30-31); 
receiving a key provided by the authority at the second device; (par 28-29, 21-22)
decrypting, at the second device, the token using the key provided by the authority (par 21) and confirming the payload; (par 35-36)
deleting the token from the first device responsive to receipt of the confirmation of the payload (par 47).
Chastain does not specifically teach that the token is sent via an offline short-range communication, the offline short-range communication being one of near field communication (NFC) and Bluetooth.
Bau teaches that the token is sent via an offline short-range communication, the offline short-range communication being one of near field communication (NFC) and Bluetooth. (par 56).
It would be obvious to one of ordinary skill in the art to combine Chastain and Bau in order to obtain a more secure transaction.
Chastain in view of Bau does not specifically disclose sending, from the second device to the first device, a confirmation of the payload.
Paulin discloses sending, from the second device to the first device, a confirmation of the payload. (par 14).
It would be obvious to one of ordinary skill in the art to combine Chastain and Bau with Paulin in order to obtain a more secure transaction.
Chastain in view of Bau and Paulin does not specifically disclose sending, from the first device to the second device, a confirmation of the deletion of the token from the first device.
Marcovecchio discloses sending, from the first device to the second device, a confirmation of the deletion of the token from the first device. (par 104).
It would be obvious to one of ordinary skill in the art to combine Chastain, Bau, and Paulin with Marcovecchio in order to obtain a more secure transaction.
Chastain in view of Bau, Paulin, and Marcovecchio does not specifically disclose adding a cash value designated in the payload to a local purse of the second device.
Mascavage teaches adding a cash value designated in the payload to a local purse of the second device. (par 29-32)
It would be obvious to one of ordinary skill in the art to combine Chastain, Bau, and Paulin with Marcovecchio and Mascavage in order to obtain a more secure transaction.
Regarding claim 2 –
Mascavage discloses limiting, by the first device, sending the token by one of a number per time unit and a total value per time unit. (par 63)
Regarding claim 6 –
Chastain discloses deleting the token from the second device (par 47, 78).
Mascavage discloses adding the cash value designated in the payload to the local purse of the second device. (par 29-32)
Regarding claim 7 –
Mascavage discloses that the content of the payload includes executable code that causes the second device to add the cash value designated in the payload to the local purse of the second device. (par 29-32)
Regarding claim 8 –
Mascavage discloses that the token expires after a predetermined time period. (par 63)
Regarding claim 11 –
Mascavage discloses redeeming the cash value in the local purse at the second device via an online transaction with the authority. (par 63-69)
Regarding claim 12 –
Mascavage discloses that the cash value has a predetermined denomination set by the authority. (par 63-69)
Regarding claim 14 –
Mascavage discloses sending a second token from the second device to the first device to refund an overpayment made by the sending of the token from the first device to the second device, the 
Regarding claim 15 –
Chastain discloses receiving a second token from the authority; (par 47, 78)
receiving an instruction from the authority to cancel the second token (par 47,78); 
decrypting the second token to extract a second payload (par 47,78 30-31, 52); and 
adjusting a memory location in the first device according to a content of the second payload (par 47,78, 30-31, 52).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chastain et al (US 2015/0100788) in view of Paulin et al (US 2018/0075444), Bau et al (US 2016/0259432), Marcovecchio et al (US 2013/0160134), and  Mascavage (US 2004/0139008), and further in view of Holtzman et al (US 2008/0010685).
Chastain in view of Bau, Paulin, Marcovecchio, and Mascavage teaches as above.
Regarding claim 3 –
Holtzman discloses performing a mutual authentication between the first device and the second device. (par 221,245,248,374-376)
It would be obvious to one of ordinary skill in the art to combine Chastain, Bau, Paulin, Marcovecchio, and Mascavage, with the authentication of Holtzman in order to obtain greater transaction security.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chastain et al (US 2015/0100788) in view of Paulin et al (US 2018/0075444), Bau et al (US 2016/0259432), Marcovecchio et al (US 2013/0160134), and  Mascavage (US 2004/0139008), and further in view of  Liebl et al (US 2015/0288694).
Chastain in view of Bau, Paulin, Marcovecchio, and Mascavage teaches as above.
Liebl teaches generating, by the first device and the second device, after the mutual authentication, a session key used to encrypt data subsequently transferred between the first device and second device. (par 73)
It would be obvious to one of ordinary skill in the art to combine Chastain, Bau, Paulin, Marcovecchio, and Mascavage with the limits of Liebl in order to obtain a more useful token.
Regarding claim 5 –
Liebl teaches generating, by the first device and the second device, a cryptographically protected ledger for each data transfer between the first device and the second device beginning with sending the copy of the token from the first device to the second device. (par 62, 73).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chastain et al (US 2015/0100788) in view of Paulin et al (US 2018/0075444), Bau et al (US 2016/0259432), Marcovecchio et al (US 2013/0160134), and  Mascavage (US 2004/0139008), and further in view of Bradbury et al (US 2010/0100899)
Chastain in view of Bau, Paulin, Marcovecchio, and Mascavage teaches as above.
Regarding claim 9 –
Bradbury discloses establishing, by the first device, a data connection between the first device and the authority (fig26) subsequent to transferring the token to the second device and deleting the token from the first device (par 185-189, 1178).
Chastain teaches sending, by a first device, a confirmation of the transfer and deletion to the authority (par 47, 78).
It would be obvious to one of ordinary skill in the art to combine Chastain, Bau, Paulin, Marcovecchio, and Mascavage with Bradbury in order to obtain greater transaction security.
Regarding claim 10 –
Bradbury discloses establishing, by the second device, a data connection between the second device and the authority subsequent to receiving the token, decrypting the token, and deleting the token (fig 26, par 185-189, 1178).
Chastain teaches sending, via the second device,  a confirmation of the receipt of the token and the deletion of the token to the authority (par 47,78).
Mascavage teaches adding the cash value. (par 29-32)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685